COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 LARRY CHAMBERS AND ABIE                                            No. 08-18-00213-CV
 WOLF,                                            §
                                                                       Appeal from the
                               Appellants         §
                                                                 County Court at Law No. 3
 V.                                               §
                                                                  of El Paso County, Texas
 JUAN CARLOS GARAY,                               §
                                                                    (TC# 2018DCV1553)
                                 Appellee         §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal of Abie

Wolf should be dismissed for want of prosecution. Finding that Wolf has failed to pay the case

filing fee, we dismiss the appeal for want of prosecution.

       Larry Chambers and Abie Wolf, pro se, are appealing an order dismissing their suit against

Juan Carlos Garay. Both Chambers and Wolf personally signed the notice of appeal, but neither

of them submitted the case filing fee. The Court sent requests for the case filing fee to both

Chambers and Wolf. Chambers paid the filing fee for his appeal, but Wolf did not. There is

nothing in the record before us to indicate that Wolf is indigent or otherwise excused from paying

the case filing fee. On December 20, 2018, the Clerk of the Court sent Wolf a second request for

payment of the case filing fee. The letter also notified Wolf that failure to pay the case filing fee
within twenty days could result in dismissal of the appeal for want of prosecution pursuant to

TEX.R.APP.P. 42.3(b) and (c). Wolf has not paid the filing fee or otherwise responded to our

notice. Pursuant to Rule 42.3(b) and (c), we dismiss the appeal brought by Appellant Wolf for

want of prosecution. See TEX.R.APP.P. 42.3(b), (c). The Clerk of the Court is directed to change

the style of the appeal to Larry Chambers v. Juan Carlos Garay.



January 18, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-